FILED
                             NOT FOR PUBLICATION                            MAR 07 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



EDIN RODOLFO MEDRANO MERLOS,                      No. 09-73696

               Petitioner,                        Agency No. A071-588-981

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges

       Edin Rodolfo Medrano Merlos, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings and review de novo legal determinations. Santos-

Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir. 2008). We deny the petition for

review.

      The BIA considered the cumulative harms Merlos experienced, including the

deaths and disappearances of his friends and family, and denied relief. Substantial

evidence supports the BIA’s conclusion that Merlos failed to establish that he

suffered harm that rose to the level of persecution. See Prasad v. INS, 47 F.3d 336,

340 (9th Cir. 1995); see also Wakkary v. Holder, 558 F.3d 1049, 1060 (9th Cir.

2009) (no past persecution where harm to others was not a part of “a pattern of

persecution closely tied to” petitioner) (internal citation and quotation omitted). In

addition, substantial evidence supports the BIA’s finding that Merlos failed to

establish a well-founded fear of future persecution on account of a protected

ground. See INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992) (petitioner failed

to show the guerillas would persecute him because of his political opinion).

Accordingly, substantial evidence supports the agency’s denial of the asylum

claims. See id. at 481, n.1 (to reverse the agency’s finding “we must find that the

evidence not only supports that conclusion, but compels it”) (emphasis in original).




                                                                                09-73696
      Because Merlos failed to establish eligibility for asylum, he necessarily fails

to meet the more stringent standard for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Merlos failed to establish it is more likely than not he will be tortured by

or with the acquiescence of a government official if returned to Guatemala. See

Arteaga v. Mukasey, 511 F.3d 940, 948-49 (9th Cir. 2007).

      PETITION FOR REVIEW DENIED.




                                                                                09-73696